              Case 2:04-cr-00352-RSL Document 109-1 Filed 03/12/20 Page 1 of 2




 1                                                                    The Honorable Robert S. Lasnik
 2
 3
 4
 5
 6
                            UNITED STATES DISTRICT COURT FOR THE
 7                            WESTERN DISTRICT OF WASHINGTON
 8                                      AT SEATTLE

 9
10 UNITED STATES, et al.,                                  CASE NO. 2:04-CR-352-RSL

11                                  Plaintiff,

12                          v.                             ORDER TO UNSEAL
                                                           DOCUMENTS
13
     DEVAUGHN DORSEY,
14
15                                  Defendant.

16
17          This matter comes before the Court on the United States’ stipulated motion to unseal
18 certain documents relating to Devaughn Dorsey’s reduction in sentence: docket entries 38 and
19 63-69. The Court, having reviewed the motion, and being otherwise fully advised, finds as
20 follows:
21          1.      That the documents were submitted under seal to protect information concerning
22 defendant Devaughn Dorsey.
23          2.      That Dorsey no longer objects to the unsealing of the documents.
            3.      That the United States also believes there is no longer a reason for the documents
24
     to remain sealed.
25
            4.      That Master Anthony-Jones, who originally moved for unsealing, also agrees that
26
     the documents should be unsealed.
27
28
      Unsealing Order - 1                                                      UNITED STATES ATTORNEY
                                                                                   700 STEWART STREET
      US v. Dorsey, 04-CR-353-RSL                                               SEATTLE, WASHINGTON 98101
                                                                                      (206) 553-7970
            Case 2:04-cr-00352-RSL Document 109-1 Filed 03/12/20 Page 2 of 2




 1         NOW, THEREFORE, IT IS ORDERED, that the documents identified as docket entries
 2 38 and 63-68 are unsealed.
 3         Dated this 2nd day of April, 2020.

 4
 5
                                                  ROBERT S. LASNIK
 6                                                United States District Judge

 7
 8 Presented by:
 9
10  /s/ Teal Luthy Miller
   TEAL LUTHY MILLER
11 Assistant United States Attorney
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
     Unsealing Order - 2                                               UNITED STATES ATTORNEY
                                                                           700 STEWART STREET
     US v. Dorsey, 04-CR-353-RSL                                        SEATTLE, WASHINGTON 98101
                                                                              (206) 553-7970
